Title: To Alexander Hamilton from Isaac Gouverneur, 9 January 1798
From: Gouverneur, Isaac
To: Hamilton, Alexander


New York, January 9, 1798. “I had the honor to pay my respects to you on the 7th inst. to give the opinions of the able counsellors at the bar in Philadelphia, on the case of Le Guen’s.… I think you, as a professional man of the law, should act with more caution in committing yourself with a mistaken opinion; for it frequently acts as a spur to make individuals unreasonably obstinate afterwards. It would also be more becoming in the practice, to be less abusive. I remember at the pleadings of the last tryal in this cause of Le Guen’s, in order to move the feelings of the jury, that you spoke of his sufferings in a very sympathetic manner … and that you finally compared me to the odious character of ‘Shylock in the Play.’ I felt extremely hurt upon this observation, my dear Colonel, because I thot you was wounding yourself, as I am not without a regard for you.…”
